     Case 2:16-cv-00760-WKW-JTA Document 55 Filed 02/06/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

BRIAN KEITH BARNES, #181 505,         )
                                      )
              Plaintiff,              )
                                      )
       v.                             )      CASE NO. 2:16-CV-760-WKW
                                      )                [WO]
SGT. THORNTON, in his individual      )
capacity,                             )
                                      )
              Defendant.              )

                                    ORDER

      Upon consideration of Defendant’s unopposed motion to continue deadlines

in the Uniform Scheduling Order (Doc. # 53), it is ORDERED that the motion is

GRANTED. All deadlines in the Uniform Scheduling Order (Doc # 47), except for

the trial and pretrial dates, are CONTINUED GENERALLY. The trial and pretrial

dates in this matter remain as scheduled for the time being. The parties are

ORDERED to file a joint status report on or before March 1, 2020, updating the

court on the status of discovery.

      DONE this 6th day of February, 2020.

                                                /s/ W. Keith Watkins
                                          UNITED STATES DISTRICT JUDGE
